Steele Hays, Justice, dissenting. I believe the result reached in this case is not consistent with the basic rule of construction of deeds as stated in scores of cases: in determining the intention of the parties, a deed is to be construed from its four corners so as to give effect, if possible, to the entire instrument and harmonize all its parts. Gibson v. Pickett, 256 Ark. 1035, 512 S.W. 2d 532 (1974); Davis v. Collins, 219 Ark. 948, 245 S.W. 2d 571 (1952); Holmes v. Countiss, 195 Ark. 1014, 115 S.W. 2d 553 (1938). Here, one of two courses is open: we can treat the words “his wife” as intending to convey an estate by the entirety; or we can treat the words “as tenants in common” as intending to convey just that, a tenancy in common. By taking the second course we can give full effect to all the wording in the deed and harmonize all its parts. But by taking the first course, the words “tenants in common” must necessarily be disregarded and given no effect. That, I believe, is counter to the great body of case law of this state. While I find no case that plainly states it, I think the cases holding that a tenancy by the entirety is created simply by a conveyance to grantees who are, in fact, husband and wife do not intend that construction to be conclusive, so that words of a different import are ignored. There is a strong implication of that in the language of Foster v. Schmiedeskamp, 260 Ark. 898, 545 S.W. 2d 624 (1977): However, under Arkansas law where property is conveyed to or purchased by a husband and wife in their joint names with nothing else appearing the property is deemed to be held as an estate by the entirety with the right of survivorship. (Emphasis mine.) I respectfully dissent.